         Case 8:13-cv-01863-PJM Document 37 Filed 12/10/18 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND


LEE BOYD MALVO                                     *
             Petitioner

v.                                                 *      CIVIL No. PJM 13-1863

RANDALL MATHENA, et al.                            *
               Respondents
    ___________________________                    *

NELSON RIVERA                                      *
         Crime Victim’s Representative
                                                   *

                            Notice of Supplemental Authority
       Victim's Representative Nelson Rivera, the husband of murder victim Lori Ann

Lewis-Rivera, by his counsel, Russell P. Butler and Victor Stone, Esqs. of the Maryland

Crime Victims' Resource Center, Inc., brings to the Court's attention the December 6,

2018 decision of the Supreme Court of Tennessee in Brown v. Jordan, 2018 Tenn.

LEXIS 728 (Dec. 6, 2018) in response to certification by the United States Court of

Appeals, Brown v. Jordan, 2018 U.S. App. LEXIS 21629 (6th Cir. Aug. 1, 2018). The

Tennessee Supreme Court opinion reflects on its face that the decision resulted

procedurally from certification to that state court from the United States Court of Appeals

for the Sixth Circuit of the question of the release eligibility under state law of a person

under 18 years of age convicted and sentenced as an adult for first degree murder, in light

of Miller v. Alabama, 567 U.S. 460 (2012).




                                              1
  Case 8:13-cv-01863-PJM Document 37 Filed 12/10/18 Page 2 of 2



                                  Respectfully submitted.

                                  /s/ Russell P. Butler
                                  Bar No. 03952
                                  rbutler@mdcrimevictims.org

                                  /s/ Victor D. Stone
                                  Bar No. 18692
                                  Victor D. Stone, Esq.
                                  Maryland Crime Victims’
                                         Resource Center, Inc.
                                  1001 Prince George’s Blvd., Suite 750
                                  Upper Marlboro, Maryland 20774
                                  Phone Number (302) 952-0063
                                  Fax Number (240) 929 0526
                                  vstone@mdcrimevictims.org
                                  Attorneys for Victim’s Representative Rivera


                           Certificate of Service
I HEREBY CERTIFY that on this 10th day of December, 2018, a copy of the
foregoing Notice of Supplemental Authority was delivered by electronic cm/ecf, to:


William C. Brennan, Jr., Esq.
Counsel for Petitioner

Daniel John Jawor, Assistant Attorney General
Counsel for Respondent, the State of Maryland


                                  /s/ Russell P. Butler, Esq.
                                  Attorney for Victim’s Representative Rivera




                                     2
